Citation Nr: 0820584	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a 
concussion.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
laryngeal hematoma.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

6.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Board remanded these claims to the RO for additional 
action in May 2006.  At that time, the claims on appeal 
included whether new and material evidence had been received 
to reopen claims of entitlement to service connection for 
left ankle arthritis and status post shrapnel trauma, right 
humerus.  While the appeal was in remand status, however, in 
a rating decision dated February 2008, the RO granted these 
claims.  They are thus no longer before the Board for 
appellate review.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in May 2004, the veteran requested a Board hearing 
at the RO.  In letters dated June 2004 and May 2005, the RO 
acknowledged the veteran's hearing request and informed him 
of the date of the scheduled hearing.  Prior to that date, 
however, the veteran contacted the RO and indicated that he 
no longer wanted a hearing before the Board.  The Board 
therefore considers the veteran's hearing request withdrawn.   

The Board addresses the claim of entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus, 
type II, in the Remand section of this decision, below, and 
REMANDS this claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The RO provided the veteran adequate notice and 
assistance with regard to the claims being decided.

2.  Sleep apnea is not related to the veteran's active 
service.

3.  The veteran does not currently have residuals of an in-
service concussion or head injury.

4.  In an April 1997 rating decision, the RO denied the 
veteran entitlement to service connection for a laryngeal 
hematoma and left and right knee disorders.

5.  The RO notified the veteran of this decision and of his 
appellate rights with regard to the decision, but the veteran 
did not appeal it to the Board.  

6.  The evidence received since April 1997 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a laryngeal hematoma
and raises a reasonable possibility of substantiating that 
claim.

7.  The evidence received since April 1997 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left knee disorder and raises a reasonable possibility 
of substantiating that claim.

8.  The evidence received since April 1997 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right knee disorder and raises a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007). 

2.  Residuals of a concussion were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 

3.  The April 1997 rating decision, in which the RO denied 
the veteran entitlement to service connection for a laryngeal 
hematoma and left and right knee disorders, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996). 

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a laryngeal 
hematoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated December 2002 and June 2006, the 
first sent before initially deciding those claims in a rating 
decision dated March 2003.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice considered in conjunction with the 
content of a supplemental statement of the case attached to 
the June 2006 notice letter reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II, Dingess/Hartman and Kent.  In the aforementioned 
documents, the RO acknowledged the veteran's claims, notified 
the veteran of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed him of VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also identified the bases of the RO's last denials of the 
veteran's claims for service connection for laryngeal 
hematoma and left and right knee disorders and provided the 
veteran all necessary information on disability ratings and 
effective dates.  As well, the RO identified the evidence it 
had received in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all evidence he had in his possession, which pertained 
to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to these 
claims, including service medical records and post-service 
treatment records.  The RO also conducted medical inquiry in 
support of the veteran's claims by affording the veteran VA 
examinations, during which VA examiners addressed the 
etiology and severity of the disabilities at issue in this 
decision.  The veteran does not now claim that the reports of 
these examinations are inadequate to decide the claims at 
issue in this section of the decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
sleep apnea and residuals of a concussion.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Sleep Apnea

According to the veteran's written statements submitted 
during the course of this appeal, the veteran developed sleep 
apnea secondary to in-service injuries to his nose, nasal 
area and throat and in-service nasal surgeries.  He disputes 
findings linking his sleep apnea to his weight and points out 
that, even after he lost 45 pounds, he still had sleep apnea.  

The veteran's post-service medical records, including VA 
treatment records dated since 2001 and reports of VA 
examinations conducted in January 2003 and October 2006, 
establish that the veteran currently has sleep apnea, as 
alleged.  The question is thus whether this condition is 
related to the veteran's active service.  

As previously indicated, the veteran served on active duty 
from May 1968 to May 1970.  During this time period, as 
alleged, the veteran injured his nose and laryngeal area, 
received treatment for ear, nose and throat trouble that 
initially manifested prior to service, and underwent nasal 
surgeries.  Thereafter, medical examiners noted that the 
veteran had a nasal deformity secondary to multiple nasal 
fractures.  During this time period, including on separation 
examination conducted in April 1970, no medical professional 
noted sleep apnea.  

Following discharge, beginning in 2001, the veteran reported 
difficulty sleeping.  In 2002, a physician diagnosed sleep 
apnea.  During VA outpatient treatment visits, medical 
professionals related the condition to the veteran being 
overweight (weight ranged from 310 to 410 pounds) and 
mentioned that it would improve if he lost weight, or more 
specifically, two hundred pounds.  

Since then, three VA examiners have addressed the etiology of 
the veteran's sleep apnea.  In January 2003, during VA 
diabetes mellitus and nose examinations, VA examiners found 
that this condition likely resulted from morbid obesity and 
advised the veteran of the need for weight reduction to help 
the sleep apnea.  One of these VA examiners also indicated 
that it was possible that additional reconstructive nasal 
surgery would improve the veteran's nasal airway obstructive 
symptoms, thereby intimating that a relationship might exist 
between the sleep apnea and the nasal deformity, first noted 
in service, on induction examination.   

To obtain a more definitive opinion, the Board requested 
another medical opinion.  This opinion, provided in November 
2006, ruled out a relationship between the sleep apnea and 
the veteran's period of active service, including the ear, 
nose and throat problems.  The VA examiner instead related 
the condition to the veteran's weight of 375 pounds.  He 
based this opinion on a physical evaluation, which revealed 
normal bilateral nasal airway and airway movement through the 
larynx.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions. Provided these 
opinions include adequate statements of reasons or bases, the 
Board may favor one opinion over another.  See also Wray v. 
Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Rather, the Board must consider the 
weight to be placed on an opinion depending upon the 
reasoning employed to support the conclusion and the extent 
to which the physician reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, the Board assigns greater evidentiary weight to 
the VA examiner's November 2006 opinion.  This opinion is 
based on a thorough review of the claims file and clinical 
evaluation and is supported by rationale and documented 
clinical findings of record.  Moreover, unlike the January 
2003 opinions, the November 2006 opinion is definitive, 
rather than speculative.  The Board thus finds that sleep 
apnea is not related to the veteran's active service.  

Based on this finding, the Board concludes that sleep apnea 
was not incurred in or aggravated by service.  The claim for 
service connection for this condition is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

2.  Residuals of a Concussion

The veteran asserts he currently experiences residuals of in-
service concussions.  Such residuals allegedly include a 
tendency to drift off, memory loss, disorientation, headaches 
and frequent frustration.  

During active service, on separation examination conducted in 
April 1970, the veteran reported a history of several 
concussions, including one occurring a half year prior to the 
examination, when, allegedly, he was involved in an 
automobile accident.  The medical examiner noted no known 
sequellae.

Following discharge, the veteran occasionally reported that 
he had residuals of the concussion, but no medical 
professional confirmed their existence.  For instance, during 
one such examination conducted in January 2003, a VA examiner 
noted headaches, but indicated that they were not the post-
traumatic type and did not seem to be connected to any 
previous concussion.  In addition, during another such 
examination conducted in October 2006, a VA examiner 
indicated that a relationship between the veteran's "fugue 
states" and other reported symptoms and his head injury was 
unlikely and that these symptoms more likely represented 
manifestations of depression, or another mental health 
problem such as a loss in cognitive capacity.  He based this 
opinion on evidence showing a markedly prolonged interval of 
an absence of such symptoms (36 years) between the last 
concussion and the reported onset of symptoms.     

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has residuals of an in-
service concussion.  Such assertions may not be considered 
competent evidence of a current disability as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of a concussion.  Based on 
this finding, the Board concludes that such residuals were 
not incurred in or aggravated by service.  The claim for 
service connection for residuals of a concussion is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

B.  Claims to Reopen

The RO previously denied the veteran's claims of entitlement 
to service connection for a laryngeal hematoma and left and 
right knee disorders in rating decisions dated February 1997 
and April 1997.  The RO denied these claims on the bases that 
the veteran did not have residuals of a laryngeal hematoma 
and the service medical records included no knee findings.  
In deciding these claims, the RO considered the veteran's 
service medical records and written statements and reports of 
VA examinations.  

In a letter dated April 1997, the RO notified the veteran of 
the April 1997 rating decision and of his appellate rights 
with regard to that decision.  Thereafter, however, the 
veteran did not appeal the decision to the Board.  The April 
1997 rating decision is thus final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996). 

The veteran attempted to reopen these claims by formal 
application received in August 2002.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's April 1997 rating decision 
includes VA treatment records, reports of VA examinations and 
written statements of the veteran and his representative.     

This evidence is new because it was not previously submitted 
to agency decisionmakers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is not material, however, 
because, by itself or when considered with the evidence 
previously of record, it does not relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for a laryngeal hematoma and left and right knee 
disorders and it does not raise a reasonable possibility of 
substantiating those claims.  More specifically, the post-
service treatment records and reports of VA examinations show 
that, since discharge, the veteran has not been diagnosed 
with residuals of a laryngeal hematoma, has been noted to 
have no problem with his larynx, and has received treatment 
for bilateral knee complaints.  This evidence does not 
include 
in-service knee findings.  

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on their merits 
the claims of entitlement to service connection for a 
laryngeal hematoma and left and right knee disorders.  
Rather, these claims must be denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for residuals of a concussion is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for laryngeal hematoma 
is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee disorder 
is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a right knee 
disorder is denied.


REMAND

The veteran claims entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II.  
Additional action is necessary before the Board decides this 
claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
an 
exa
min
ati
on 
in
support of the claim being remanded is necessary.  The RO 
aff
ord
ed 
the 
vet
era
n
examinations during the course of this appeal, but the 
rep
ort
s 
of 
the
se 
exa
min
ati
ons
are inadequate to decide this claim.  

During the last examination, conducted in November 2006, the 
exa
min
er 
not
ed 
tha
t
the veteran's diabetes did not require insulin or regulation 
of 
act
ivi
tie
s, 
pre
clu
din
g
the assignment of an initial evaluation in excess of 20 
per
cen
t 
und
er 
38 
C.F
.R. 
§ 4.119, Diagnostic Code 7913 (2007).  The examiner also 
not
ed, 
how
eve
r, 
tha
t 
the
diabetes was causing peripheral neuropathy, which, under 
38 
C.F
.R. 
§ 
4.1
19, 
Diagnostic Code 7913, Note(1), may be separately rated if 
com
pen
sab
le.  
(Th
is 
not
e
provides that complications of diabetes are to be rated 
sep
ara
tel
y 
unl
ess 
the
y 
are
part of the criteria used to support a 100 percent 
eva
lua
tio
n, 
or 
the
y 
are
noncompensable, in which case they should be considered part 
of 
the 
dia
bet
ic
process under Diagnostic Code 7913.)  Unfortunately, in this 
cas
e, 
the 
VA 
exa
min
er
did not discuss the severity of the peripheral neuropathy 
suc
h 
tha
t 
the 
Boa
rd 
is
unable to determine whether this condition should be 
sep
ara
tel
y 
rat
ed 
or 
con
sid
ere
d
part of the veteran's diabetic process under DC 7913.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
diabetes mellitus.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all areas of the 
veteran's body affected by 
peripheral neuropathy; 

b) describe the severity of the 
veteran's peripheral neuropathy, 
including by characterizing it as 
mild, moderate or severe; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Readjudicate the claim being remanded.  
Thereafter, if the full benefit sought on 
appeal is not granted, provide the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claim being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 


development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


